DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 10/28/2021. 

Allowable Subject Matter
2. 	Claims 1 – 21 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Andrews et al. (US PG Pub 2017/0137613 A1) as listed on the IDS dated 11/21/2019.

4.	Summary of Claim 1:
A composition comprising: 
a.
between 30 and 60 wt.% of a polypropylene resin; 
b.
between 0.4 and 1.7 wt.% of a mixture of light and heat stabilizing additives, comprising:
i. a high molecular weight hindered tertiary amine light stabilizer (t-HM- HALS) having a weight average molecular weight of at least 1600 g/mol; 
ii. a low molecular weight hindered secondary amine light stabilizer (s-LM- HALS) is a fatty acid ester of 2,2,6,6-tetra-methyl-4-pipiridinol or a mixture of fatty acids thereof; and
iii. an alkyl ester of a 3,5-dialkylated 4-hydroxyphenyl propionic acid or a n- alkyl-3,5-dialkylated 4-hydroxybenzoate; 
c.
between 0.01 and 1.0 wt.% of a mixture of antioxidant additives, comprising: 
i. a phenolic antioxidant; and 
ii. a phosphite additive; 
d.
between 10 to 35 wt.% of a flame-retardant composition, preferably comprising a mixture of:
i. an organic phosphate compound; 
ii. an organic phosphoric acid; and
iii. a zinc oxide; and 
e.
at least 30 wt.% of glass filler; wherein the wt.% are based on the weight of the composition.

 

   	However, Andrews et al. do not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, the claimed components together in one embodiment. Applicant demonstrated that the claimed elements result in unexpectedly beneficial properties. Specifically Applicant demonstrated the claimed high molecular weight hindered tertiary amine light stabilizer together with the claimed low molecular weight hindered secondary amine light stabilizer 2,2,6,6-tetra-methyl-4-pipiridinol results in an improved resistance to ultraviolet radiation and a significantly reduced degree of surface oxidation.



	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763